PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhang et al.
Application No. 15/230,161
Filed: 5 Aug 2016
For: CRISPR-CAS COMPONENT SYSTEMS, METHODS AND COMPOSITIONS FOR SEQUENCE MANIPULATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION UNDER 37 CFR § 1.183 FOR SUSPENSION OF THE RULES” filed on December 10, 2021 requesting waiver of the requirement in 37 CFR 1.321(d) that the references listed in the terminal disclaimer filed concurrently with the petition be disqualified as prior art in accordance with 37 CFR 1.104(c)(5)(ii) in order for  the terminal disclaimer to be effective to overcome the double patenting rejections. 

The processing fee of $140 set forth in 37 CFR 1.17(i), which is required under 37 CFR 1.71(g)(2) for the August 5, 2019 amendment under 37 CFR 1.71(g)(1) to name the parties to a joint research agreement, was charged to Deposit Account No. 19-0741 February 8, 2022, pursuant to fee authorization language on the fifth page of the petition.

The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under 37 CFR 1.183 has been received. 

For the reasons set forth below, the petition under 37 CFR 1.183 is DISMISSED.


RELEVANT STATUTE AND REGULATIONS

	Pre-AIA  35 U.S.C. 103(c) provides:

	(1) Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.



	(A)    the claimed invention was made by or on behalf of parties to a joint research agreement that was in effect on or before the date the claimed invention was made;

	(B)    the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(C)    the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	(3)    For purposes of paragraph (2), the term “joint research agreement” means a written contract, grant, or cooperative agreement entered into by two or more persons or entities for the performance of experimental, developmental, or research work in the field of the claimed invention.

	
37 CFR 1.71(g) provides:

(1) The specification may disclose or be amended to disclose the names of the parties to a joint research agreement as defined in § 1.9(e). 
(2) An amendment under paragraph (g)(1) of this section must be accompanied by the processing fee set forth in § 1.17(i) if not filed within one of the following time periods: (i) Within three months of the filing date of a national application; (ii) Within three months of the date of entry of the national stage as set forth in § 1.491 in an international application; (iii) Before the mailing of a first Office action on the merits; or (iv) Before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.
*****

37 CFR 1.104(c)(5)(ii) provides:

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect prior to March 16, 2013, and a claimed invention in an application pending on or after December 10, 2004, or in any patent granted on or after December 10, 2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior to March 16, 2013, if:

	(A)    The applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention were made by or on behalf of the parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), which was in effect on or before the date the claimed invention was made, and that the claimed 

	(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	37 CFR 1.321(d) provides:

	A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

	(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

	(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

	(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

	37 CFR 1.183 provides:

	In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the references listed in the concurrently filed terminal disclaimer  be disqualified as prior art as set forth in 37 CFR 1.104(c)(5)(ii). Applicant asserts the following on pages 4-5 of the present petition: 




The practical effect is that the Applicants are now subject to the extraordinary and unjust situation where the Office’s NDP rejection may not be overcome by under the rules.

…
Applicants respectfully submit that justice requires waiver of the non-statutory requirement of 37 C.F.R. § 1.321(d) that the references being disclaimed (US Patent Nos. 8,697,359, 8,771,945, 8,795,965, 8,889,356, and 8,945,839, and US Patent Application Nos. 15/160,710, 15/349,603, 15/430,260, 16/177,403, 16/445,150, 16/445,156, 16/906,580, and 17/034,754) be disqualified as prior at under either pre-AIA  35 U.S.C. § 102(e), (f), or (g) in accordance with 37 C.F.R. § 1.104(c)(5)(ii). The result of this waiver is that the concurrently submitted JRA TDs should be approved and given full effect. 

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on December 10, 2021 does not meet all of the requirements for the terminal disclaimer under 37 CFR 1.321(d) and that applicant has not met the requirements under 37 CFR 1.104(c)(5)(ii) to establish existence of a joint research agreement for the references listed in the terminal disclaimer. The prior art disqualification requirement in 37 CFR 1.321(d) can only be waived where the requirements in 37 CFR 1.104(c)(5)(ii) to establish existence of a joint research agreement have been met and the terminal disclaimer otherwise complies with all of the requirements of 37 CFR 1.321(d) (except for the reference(s) listed in the terminal disclaimer being disqualified as prior art for which waiver is being presently requested).  

Specifically, the terminal disclaimer filed under 37 CFR 1.321(d) on December 10, 2021 and the statement under 37 CFR 1.104(c)(5)(ii)(A) are improper  because they are not by the applicants of record. According to the filing receipt mailed on August 6, 2018, the applicants of record are shown below:


    PNG
    media_image2.png
    75
    594
    media_image2.png
    Greyscale


The first applicant of record is “THE BROAD INSTITUTE INC.” The first applicant listed on the JRA TD and JRA statement is “THE BROAD INSTITUTE, INC.” The difference between the first applicant of record and the first applicant listed in the JRA TD and the JRA statement is that there is a comma missing between “THE BROAD INSTITUTE” and “INC.”  “THE BROAD INSTITUTE INC.” and “THE BROAD INSTITUTE, INC.” are two different entities.  

Applicant should consider filing a request to correct the name of first listed applicant. Applicant may use form PTO/AIA /41 to request correction of the name of the applicant under 37 CFR 1.46(c)(1).The request must be filed with a corrected application data sheet under 37 CFR 1.76  specifying the correct name of the applicant in the applicant information section (37 CFR 1.76(b)(7) ) and must be shown with appropriate markings (underlining for additions, strikethrough for deletions). Applicant should check the correct box on form PTO/AIA /41 to clearly indicate that the request is being filed under 37 CFR 1.46(c)(1) rather than 37 CFR 1.46(c)(2). Neither a fee nor a statement under 37 CFR 3.73(c) is required.

Accordingly, the present petition is dismissed.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted. The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.” This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision. Applicant must file a terminal disclaimer and a statement under 37 CFR 1.104(c)(5)(ii)(A) that list the correct applicant with the request for reconsideration. A new terminal disclaimer fee will not be required for the corrected terminal disclaimer. 


CONCLUSION

1.    The December 10, 2021 petition filed under 37 CFR 1.183 is dismissed.

2. The terminal disclaimer filed on December 10, 2021 is being forwarded to the paralegal staff for processing.


3.    Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET